Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                          DETAILED ACTION

1. This action is response to the communication filed on 08/13/2021. Claims 1-7 are pending.   

                                               Reasons for allowance
	2. With respect to claims 1, 6 and 7, those constructed and read in view of descriptions provided in the specification (refer to Figure 1; figure 3; figure 4 [0037]-[0041]  and [0027]), as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 

3. The prior art of record (in particular, U.S. 8,005,009 to McKee et al. (hereinafter " McKee'009")) teaches a method for monitoring traffic flow includes assigning a subset of sampling points to a node or unique pair of nodes. The sampling points are determined to be the most likely to monitor data traffic, and preferably all data traffic, associated with the node or node pair. The method further includes collecting diagnostic network traffic data  McKee does not teach claimed features of transmission source MAC addresses are included in the communication feature values (see the specification, figure 4; [0038]-[0039]); acquire communication feature values of communication devices (see specification [0037]);  and determine, for each transmission source MAC address, that a communication device corresponding to the transmission source MAC address is connected to a layer-2 switch whose total value of the number of transmitted and received packets or total value of the number of bytes calculated is the largest (see the specification [0040]-[0041]).             
4. The prior art of record (in particular, U.S. 20130073706 to Iijima et al. (hereinafter " Iijima '009")) teaches the computing device location management unit looks up the MAC learning database and acquires the combination of a packet transmission device name, a packet transmission port number, and a count of aging timer updates described together with the MAC addresses. The computing device location management unit selects a packet transmission device name and a packet transmission port number with the largest count of aging timer updates, and estimates the packet transmission device as the packet transmission device the closest to the computing device (Iijima [0068]-[0069]).  But, Iijima does not teach claimed features of transmission source MAC addresses are included in the communication feature values (see the specification, figure 4; [0038]-[0039]); acquire communication feature values of communication devices (see specification [0037]);  and determine, for each 
5. The same reasoning applies to claims 6-7 mutatis mutandis.  Accordingly, claims 1-7 are allowed.               
6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusions

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452